DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
December 10, 1997
Dear State Medicaid Director:
This letter is one of a series that provides guidance on the implementation of the Balanced Budget Act of 1997 (BBA).
Specifically, this letter outlines HCFA’s policy regarding the disproportionate share hospital (DSH) allotments and how
they apply to institutions for mental disease (IMD) or other mental health facilities under section 4721 of the Balanced
Budget Act of 1997. For the purposes of this document, all references to fiscal years are Federal fiscal years.
Section 4721(a) of the BBA replaces the current DSH allotment methodology with statutorily defined Federal DSH
allotments. For Federal fiscal years 1998 through 2002, we use the Federal DSH allotments listed in the statute. For
Federal fiscal years 2003 and thereafter, a State’s Federal DSH allotment will be equal to the State’s prior year Federal
DSH allotment, if the amount is greater than 12 percent of medical assistance expenditures for the current Federal fiscal
year. If the prior year’s Federal DSH allotment is less than 12 percent of current year medical assistance expenditures, the
prior year allotment shall be increased by the Consumer Price Index for all Urban Consumers, capped at 12 percent of
current year medical assistance expenditures.
The following example explains how the Federal DSH allotments will be calculated for three States in FY 2003:

1. Prior Year’s Federal DSH Allotment
2. Prior Year’s CPI-U
3. Calculated 2003 Federal DSH Allotment
4. Projected Current Year Total Federal Medical
Assistance Expenditures as Adjusted by HCFA.
5. Maximum Percentage
6. 12% of Adjusted Federal Medical Assistance
Expenditures (4 X 5)
7. Actual 2003 Federal DSH Allotment

State A

State B

State C

242,000,000

60,000,000

62,000,000

6.0%

6.0%

6.0%

256,520,000

63,600,000

65,720,000

1,500,000,000

1,200,000,000

525,000,000

12.00%

12.0%

12.0%

180,000,000

144,000,000

63,000,000

242,000,000

63,600,000

63,000,000

State A’s prior year Federal DSH allotment of $242 million represents approximately 16% of the State’s total Federal
medical assistance expenditures as estimated for 2003 on the HCFA 37 ($1.5 billion). Since State A’s prior year Federal
DSH allotment exceeds 12 percent of total Federal medical assistance expenditure estimates for 2003, the State’s Federal
DSH allotment for 2003 cannot be increased by the CPI and will remain $242 million.
State B’s prior year Federal DSH allotment of $60 million represents approximately 5% of the State’s total Federal
medical assistance expenditures as estimated on the HCFA 37 ($1.2 billion). Since State B’s prior year Federal DSH
allotment doesnot exceed 12 percent of total Federal medical assistance expenditure estimates for 2003, the State’s
Federal DSH allotment for 2003 will be $63.6 million, or $60 million increased by the CPI.
State C’s prior year Federal DSH allotment of $62 million represents 11.8% of the State’s total Federal medical
assistance expenditures as estimated for 2003 on the HCFA 37 ($525 million). Because $62 million is less than 12 percent
of total Federal medical assistance expenditure estimates for 2003,the State’s Federal DSH allotment for 2003 can be
increased by the CPI, but capped at 12 percent of total Federal medical assistance expenditures. State C’s Federal DSH
allotment for FY 2003 is $63 million.
Section 4721(b) of the BBA provides for a limit on the amount of Federal financial participation available for IMD DSH
payments. Federal financial participation is not available for IMD DSH payments that exceed the lesser of:
1. A State’s 1995 total computable Mental Health DSH expenditures applicable to the 1995 DSH allotment as
reported to the Secretary on the HCFA 64 as of January 1, 1997; or,

2. The amount equal to the product of the State’s current year total computable DSH allotment (as calculated above)
and the "applicable percentage."
For FYs 1998-2000, the "applicable percentage " is defined as the ratio of 1995 total computable share mental health
DSH payments (applicable to the 1995 DSH allotment) to the 1995 total computable share total DSH expenditures
(applicable to the 1995 DSH allotment). For FYs 2001 and beyond, the applicable percentage is defined as the lesser of
the applicable percentage as computed above, or 50% for fiscal year 2001; 40% for fiscal year 2002; and, 33% for each
succeeding year. HCFA will publish annually a State-specific chart in the Federal Register which will contain each State’s
IMD DSH limitation.
HCFA understands that other DSH issues exist and will be sending a second letter addressing these issues in the near
future. Comments or questions regarding this summary may be directed to Christine Hinds at (410) 786-4578 or Larry
Reed at (410) 786-3325.
Sincerely,
/s/
Sally K. Richardson
Director
Center for Medicaid and State Operations
cc: Jennifer Baxendell National Governors Association
Joy Wilson National Conference of State Legislatures
Lee Partridge American Public Welfare Association
All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations

